The court did not find that Gordon et al.
divided their land in the square into lots on a map made public, under a plan disclosed thereon or therewith to develop the property as a restricted residential district, to be secured by a covenant, embodying the restrictions, to be inserted in each deed to a purchaser, which covenants appear by the writings or surrounding circumstances to be intended for the benefit of all the land, and that each purchaser is to be subject to and have the benefit of the restrictions, and that such a covenant was to be inserted in all deeds of the land. Therefore the body of law relating to a development scheme or plan, where such a course as outlined above was followed by the developers, has no direct application to this case.De Gray v. Monmouth Beach Club House Co., 50 N.J. Eq. 329,340, 24 A. 388.
Nor do the facts found bring the case within the class of cases where a tract of land is put up for sale in lots, subject to a condition that restrictive covenants are to be entered into by each purchaser, and that the vendor intends at the sale to sell the whole tract, as inNottingham Patent Brick  Tile Co. v. Butler, L. R. 16 Q. B. Div. 778, 784. The court found that "the restrictions in . . . Exhibits A and B are for the common and mutual benefit of all lot owners and of all who should *Page 536 
become lot owners," and also found that "the defendants, at the time of the delivery of the deed aforesaid, had no knowledge of any incumbrance or restriction on the land contained in their deed, defendants' Exhibit 2, except such knowledge as the law imputes to them from deeds of record."
We interpret the first paragraph of this finding to mean that the parties to Exhibit B (the deed of Gordonet al. to Igo et al.) planned and intended that the restrictions in the deed should be for the common and mutual benefit of all owners of lots that should be carved out of the parcel so conveyed, and that the parties to Exhibit A had the same plan and intent as to the parcel conveyed by Exhibit A.
The defendants complain that this finding is not supported by the subordinate facts found. We are satisfied that the subordinate facts and necessary inferences therefrom support this finding. Gordon et al. purchased the land to sell for residential purposes at a profit; they believed that a residential district restricted in accord with the restrictions inserted in Exhibits A and B would make the property in the square more desirable for residential purposes and more valuable; in view of these and other surrounding circumstances, the above finding as to the plan and intent of the parties was justified.
Furthermore, we find that it is a necessary inference from the facts found that Gordon et al. and Igoet al., the parties to Exhibit B, planned and intended that the restrictions as to the parcel sold should create an equitable right in the nature of an easement, attached to the land in the square then remaining in Gordon et al., to enforce such restrictions.
Under the finding, therefore, restrictions contained in the deeds of Gordon et al. to Igo et al. and to Deutschet al., respectively, were meant and understood by the *Page 537 
parties to be for the common and mutual advantage respectively of the purchasers of the parcels and their grantees, and, further, it was their intent and plan that the purchasers of the parcel conveyed by Exhibit A should have an equitable right to enforce the restrictions contained in Exhibit B.
Where an owner of land deeds a parcel of land adapted and intended by the parties for division into lots for a residential district, and imposes restrictions upon the use of the land in the parcel, with the intent that such restrictions are imposed for the purpose of improving or rendering more beneficial and advantageous the occupation of the estate granted, when it should be divided into separate parcels and be owned by different individuals, and when also the manifest object of such a restriction on the use of an estate was to benefit another tract of the grantor adjoining the land on which the restriction is imposed, the restrictions imposed constitute a perpetual restriction in the nature of an easement attached to lots carved out of the land so conveyed, and to the lots carved out of the adjoining tract owned by the grantor, when he conveyed the parcel subject to restrictions with the intent of the parties as above stated. Jewell v. Lee, 96 Mass. (14 Allen) 145, 149.
Under the finding, and in accord with the law just outlined, the purchasers of the lots in the square from Igo et al., or their successors in title, became subject to the restrictions, and had the benefit of the restrictions found in Exhibit B as to each other purchaser of a lot from Igo et al., and their successors in title. So, also, each purchaser of a lot in the square from Deutschet al., or their successors in title, had the benefit of the restrictions found in Exhibit B as against all lot holders deriving title through Exhibit B, because the restrictions in Exhibit B, under the law above stated, became *Page 538 
attached as an equitable right to the land in the square retained by Gordon et al. when they executed Exhibit B. Therefore all the parties to this action, since they derived their titles through Exhibits A or B, were entitled to enforce the restrictions in Exhibit B against a lot owner in the square deriving title through Exhibit B. See, generally, 1 Jones, Law of Real Property in Conveyancing, § 750 et seq.; Berry on Restrictions on Use of Real Property, Chap. IX; 2 Devlin on Real Estate (3d Ed.) § 990e et seq.; 2 Tiffany on Real Property (2d Ed.) § 394 et seq.
A right to enforce a restriction of this kind would not be inferred to be personal where it could fairly be construed to be appurtenant to land. McMahon v.Williams, 79 Ala. 288.
Under the surrounding circumstances, the right to enforce the restrictions imposed by Exhibits A and B are not personal rights of Gordon et al., but are attached to the land to the extent stated above. These equitable rights which are attached to the lots, cannot be destroyed as to purchasers of lots in the square, by subsequent acts of Gordon et al., who exacted the restrictions when they deeded away all their interest in the square.
The defendants further claim that the foreclosure of lot thirteen by Gordon et al. and their acquisition of the title to that lot, extinguished the restriction on that lot created by the deed of Gordon et al. to Igo et al., and that the subsequent deed of Gordon et al. of lot thirteen to the defendants, without the restriction, freed lot thirteen from the restrictions.
We have already shown that the trial court properly held that the restrictions imposed in the deed of Gordonet al. to Igo et al. (Exhibit B) were not imposed for the personal benefit of Gordon et al., but created an equitable right, appurtenant to all the land in the square conveyed by them, to have the restrictions enforced. *Page 539 
Under this interpretation of the effect of the restrictions, there remained in Gordon et al., after their sale of their interest in the square, no power to discharge or affect the restrictions and the equitable right of lot owners to enforce them. The mere fact that Gordonet al., by foreclosure or otherwise, acquired title to a lot in the square, did not give them a greater right to affect the equitable rights of other lot owners under the restrictions than any lot owner would have. As mortgagees foreclosing a lot, they acquired no better title than their mortgagor had. Berry on Restrictions on Use of Real Property, p. 45; Bowen v. Smith, 76 N.J. Eq. 456,460, 74 A. 675. There was no merger of a dominant and servient tenement. Wiegman v. Kusel, 270 Ill. 520,525, 110 N.E. 884. This claim is not tenable.
The defendants claim that the case of Goodwin v.Hamersley, 69 Conn. 115, 121, 36 A. 1067, by the use of the language quoted below, requires that the extent of a restrictive easement must fully appear in the language of the deed creating restrictions: "If there is a covenant creating such restrictive easements it must be shown by apt words, and words which fairly interpreted show a clear intent to create such an easement. `It is only by the use of plain and direct language of the grantor, that it should be held that he created a right in the nature of an easement and attached it to one parcel as the dominant estate and made the other servient thereto for all time.'"
Upon examination of the case, it is apparent that the court did not intend to hold that the language in a deed, which it is claimed creates a restrictive easement, is to be read and construed independently of the circumstances attending and surrounding the transaction. The circumstances surrounding the transaction in that case were carefully and fully considered by the court in construing the restriction. *Page 540 
We do not find that Goodwin v. Hamersley creates any requirements, as to creating restrictive easements by deed, peculiar to this State. This claim of the defendants is not tenable. The record title of the defendants' lot would disclose the creation of the restrictions as to the parcel of land, from which their lot was carved, by the deed of Gordon et al. to Igo et al., and that no legal release of the restrictions had occurred.
An examination by the defendants of the title of Gordonet al. to lot thirteen, would disclose that the lot was subject to the restrictions imposed in Exhibit B, and disclose the circumstance that the grantors in Exhibit B were the owners of practically all the land in a square in a residential part of a large city, coupled with the fact that the only fair construction that could be placed on the intent of the restrictions imposed by Exhibit B, would be that they were not personal, but were attached to land. This would put the defendants upon notice that their land was subject to the restrictions in Exhibit B, in behalf of owners of other land in the square. McMahon v. Williams, 79 Ala. 288.
The defendants claim that the terms of the restrictions reading "there shall not be erected on said land any building other than a private dwelling-house," and "that such dwelling-house shall not be occupied by more than one family," do not bar the erection of a so-called duplex dwelling-house as planned by the defendants.
The judgment enjoins the defendants from building a dwelling-house other than one designed, constructed and intended for occupancy by not more than a single family. We are satisfied that the construction of the restriction involved in the judgment as above, was the correct and necessary one.
The defendants claim that the situation of the defendants as to their lot and their proposed building project, is such as to render the judgment entered too *Page 541 
inequitable to be sustained. We do not find anything in the defendants' situation which entitles them to be freed from the effects of the restrictions resting upon them as owners of lot thirteen; we therefore do not find that the terms of the judgment should be modified.
   There is no error.
In this opinion the other judges concurred.